NO. 07-11-00486-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     JULY 18, 2012


                          R. WAYNE JOHNSON, APPELLANT

                                            v.

                         DEBRA DENTON, ET AL, APPELLEE


             FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

           NO. 8972; HONORABLE GORDON HOUSTON GREEN, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant R. Wayne Johnson, appearing pro se, has filed a motion to voluntarily

dismiss this appeal. See Tex. R. App. P. 42.1(a)(1). No decision of this court having

been delivered to date, we grant the motion and dismiss the appeal. Id. Because

appellant appears pursuant to an affidavit of indigence, no costs are taxed. No motion

for rehearing from appellant will be entertained and our mandate will issue forthwith.




                                                              James T. Campbell
                                                                   Justice